 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   TIMOTHY DURHAM,                                    Case No.: 2:17-cv-00596 - JLT
12                   Plaintiff,                         ORDER GRANTING PLAINTIFF’S OBJECTIONS
                                                        TO THE PRETRIAL ORDER
13           v.                                         (Doc. 56)
14   FCA US LLC,
15                   Defendant.
16
17           The plaintiff has filed a document titled “objections” to the pretrial order. (Doc. 56) Rather, it
18   appears to be a request to amend the pretrial order. The requests are reasonable and, therefore, they are
19   GRANTED. The pretrial order is amended as follows:
20           1.      The plaintiff adds as a disputed fact: “Whether FCA US LLC or its authorized repair
21   facility failed to repair the 2012 Dodge Ram within a reasonable time or within 30 days;”
22           2.      The plaintiff clarifies that Elk Grove’s “Person Most Qualified” is Mick D’Angelo;
23           3.      The plaintiff clarifies that Joint Exhibits Nos. 29 through 33 should be marked as the
24   plaintiff’s Exhibits;
25           4.      The plaintiff adds Exhibit No. 35- Antoinette Gonzalez’ Cell Phone Records in the
26   matter of Julian Gonzalez Varela v. FCA US LLC, et al. Riverside Case No. RIC5104343 for
27   impeachment purposes only;
28   ///

                                                         1
 1        5.     The plaintiff withdraws Plaintiff’s Exhibit Nos. 153 through 168.

 2        The defense may file objections to these amendments to the pretrial order within ten days.

 3
 4   IT IS SO ORDERED.

 5     Dated:   May 3, 2019                                /s/ Jennifer L. Thurston
 6                                                  UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
